RyaN, O. J.
This case is governed by Platto v. Deuster, 22 Wis., 482. In that case, a suit in equity was commenced in one court to restrain the execution of a writ of assistance issued by another court of concurrent jurisdiction, in another suit in equity. Here a suit is brought to restrain the execution of a writ of assistance issued by the same court in another suit. The same principle governs both cases equally. One court of equity will not enjoin the process of another. One suit in equity will not lie to enjoin process issuing in another. The objection is fatal, whether the second suit be brought in the same or in another court, by a party or by a stranger to the first suit. The propei c mrse by either party or stranger to the first suit, is to apply by petition for relief in that suit. “ The power of the court in which the judgment or decree was rendered, to grant the requisite relief in cases lilre this, is undoubted. The chancellor might always, either in the court or at chambers, suspend the execution of a final order or decree, on the ground of subsequent matter that would render its execution oppressive or iniquitous.” Platto v. Deuster.
The chief justice’s opinion in that case is learned and well considered, and the judgment has never been questioned. A different rule would be, as the chief justice remarks, not only improper, but absurd, would lead to embarrassing conflict of jurisdiction, and intolerable confusion and difficulty.
The order must be reversed, and the cause remanded to the court below, with directions to dismiss the complaint.
By the Court. — So ordered.